Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 11, 12, 20, 29, 44, 45, 55, 63, 72, 87, 102, 107, 108, 122, 130, 154 of P. Dussault et al., US 16/514,423 (Jul. 17, 2019) are pending.  Claim 11, 12, 20, 44, 45, 55, 63, 72, 102, 107, 108, 122, 130, and 154 to the non-elected invention/species stands withdrawn from consideration.  Claims 1, 29 and 87 have been examined on the merits.  Claim 1 is rejected and claims 29 and 87 are objectionable.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1, 10-12, 20, 29, 87, 102, 107, 154, without traverse in the Reply to Restriction Requirement filed on July 20, 2020.  Claims 42, 44, 45, 55, 63, 72, 108, 109, 122, and 130 to the non-elected inventions of Groups II and III are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b), subject to rejoinder as set forth in the Restriction.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant previously elected without traverse, the following species:

(1) a peroxide – diacetone peroxide;
(2) an organic chalcogenide – benzene thiol;
(3) an optional reductant –diisobutyl aluminum hydride; 
(4) an iron salt – iron (II) bromide; and 
(5) identification of one or more species of products to the extent that it can be determined whether the process of the elected Group is directed to a reduction or a disproportionation – disproportionation product acetone,

is maintained as provisional, and claims 11, 12, 20, 102, 107, 154 are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Withdrawal Claim Rejections - 35 USC § 112, First Paragraph

Rejection of claims 1, 29 and 87 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claim 1 under AIA  35 U.S.C. 103 as being unpatentable over J. Sanderson et al., US 4,922,034 (1990) (“Sanderson”) is withdrawn in view of Applicant’s amendments and remarks.

Claim Objections

Claims 29 and 87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

CAS Abstract of A. Schoberl et al., 614 Justus Liebigs Annalen der Chemie, 66-83 (1958) (“Schoberl-Abstract”)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract of A. Schoberl et al., 614 Justus Liebigs Annalen der Chemie, 66-83 (1958) (“Schoberl-Abstract”).  

Schoberl-Abstract teaches that 10 g. HSCH2CH2CMe2SH to 6.8 g. of which in 100 cc. cold MeOH containing. 0.1 g. FeCl3 was added with stirring tert-BuOOH (III) in 100 cc. MeOH, kept 16 hours at 20°, poured into 500 cc H2O, and extracted repeatedly with petroleum ether giving 3.3 g Me2C.S.S.CH2.CH2 (IV).  Schoberl-Abstract at page 1.  CAS summarizes this reaction as follows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





a peroxide of instantly claimed Formula I (R1-O-O-R2), wherein R1 is hydrogen and R2 is tert-butyl (i.e., t-BuOOH); with 

a thiol of instantly claimed Formula A1 (R10-SH), wherein R10 is C1-6 alkyl, optionally substituted by Rm = -SH (i.e., HS-(CH2)4)-SH); and 

an iron (III) halide (i.e., FeCl3).  

Schoberl-Abstract at page 2.  

During the Schoberl-Abstract process, the peroxide of formula I (i.e., t-BuOOH) is in fact decomposed (reduced) as required by the instant claim 1 preamble of “[a] method of decomposing a peroxide of Formula I” during the reaction process.  See MPEP § 2111.02.  This preamble limitation is inherent the nature of the Schoberl process (which is an oxidation) wherein the oxidant t-BuOOH is reduced (decomposed) during the process.  See MPEP § 2112.  Thus, Schoberl-Abstract teaches each and every limitation of instant claim 1.  

Subject Matter Free of the Art of Record

Claims 29 and 87 are considered free of the art of record.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action by limiting the claim to a more searchable genus, thus overcoming the § 112 rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622